

Exhibit 10.2


 
OLIN SUPPLEMENTARY AND DEFERRAL BENEFIT PENSION PLAN
 
(As Amended and Restated as of October 24, 2008)
 
Table of Contents
 

 
Page
Article I. INTRODUCTION
1
1.1          Restatement of Plan
1
   
1.2          Purpose of Plan
1
   
1.3          Nature of Plan
1
   
1.4          Freeze of the Plan as of December 31, 2007
1
   
1.5          Code Section 409A
2
   
Article II. Eligibility
3
2.1          Participation
3
   
2.2          Transfer of Arch Employees and Reserves
3
   
Article III. Calculation of Benefits
4
3.1          Amount of Benefit
4
   
Article IV. Payment of Benefits
5
4.1          409A Participants
5
   
4.2          Grandfathered Participants
7
   
4.3          Death Benefits
8
   
4.4          Benefit Upon a Change in Control or 409A Change in Control
9
   
Article V. Funding
12
5.1          Unfunded Plan
12
   
5.2          Liability for Payment
12
   
5.3          No Guaranty of Payment
12
   
5.4          Anti-alienation
12
   
Article VI. Plan Administration
13
6.1          Plan Administrator
13
   
6.2          Powers, Duties and Responsibilities
13
   
6.3          Records and Reports
13
   
6.4          Appointment of Advisors
14
   
6.5          Indemnification of Members
14
   
6.6          Construction of Plan Terms
14
   
6.7          409A Compliance
14
   
Article VII. Termination and Amendment
15
7.1          Amendment or Termination
15
   
Article VIII. Miscellaneous
16
8.1          Gender and Number
16
   
8.2          Action by the Company
16
   
8.3          Headings
16
   
8.4          Governing Law
16
   
8.5          No Enlargement of Employee Rights
16
   
8.6          Incompetency
16
   
8.7          Qualified Plan
16
   
8.8          Unclaimed Benefit
17
   
8.9          Limitations on Liability
17
   
8.10        Duties of Participants, Beneficiaries, and Surviving Spouses
17
   
8.11        Taxes and Withholding
17
   
8.12        Treatment for other Compensation Purposes
17



 

 
 

--------------------------------------------------------------------------------

 

ARTICLE I.   INTRODUCTION
 
1.1 Restatement of Plan.  Olin Corporation (the “Company”) hereby amends and
restates the Olin Supplementary and Deferral Benefit Pension Plan effective as
of October 24, 2008.  The provisions of this restated Plan are generally only
applicable to Participants in the employ of the Company on or after the
effective date of such provisions. Participants who terminated prior to that
date (or the Surviving Spouses or Beneficiaries of such Participants) shall be
eligible for benefits, if any, under the terms of the Plan then in effect, or as
subsequently amended such that the amended terms apply to such persons.
 
1.2 Purpose of Plan.  The purpose of this Plan is to provide benefits to certain
current and former salaried employees of the Company and other Employing
Companies whose benefits (“Qualified Plan Benefits”) under the Olin Corporation
Employees Pension Plan (the “Qualified Plan”) are limited (i) by Section 415 of
the Internal Revenue Code of 1986, as amended (the “Code”), (ii) by the
limitations on compensation that can be taken into account in calculating
Qualified Plan Benefits under Section 401(a)(17) of the Code, and (iii) by the
inability to include in compensation for Qualified Plan Benefits any salary and
awards of management incentive compensation that have been deferred by
Participants into non-qualified plans or arrangements.  These limitations are
collectively referred to herein as “Benefit Limitations”.  This Plan is intended
to provide such Participants and their Beneficiaries with benefits
(“Supplemental Pension Benefits”) equal to the difference between what their
Qualified Plan Benefits would be absent the Benefit Limitations, and what their
Qualified Plan Benefits would be with the imposition of the Benefit Limitations.
 
1.3 Nature of Plan.  This Plan is divisible into two components: that portion
which provides for benefits in excess of the Code Section 415 limits and,
therefore, is intended to qualify for the “excess benefit plan” exemption from
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
that portion which provides for benefits in excess of applicable compensation
limits and applicable compensation exclusions under the Qualified Plan, and is
intended to be a supplemental executive retirement plan for a select group of
management or highly compensated employees.
 
1.4 Freeze of the Plan as of December 31, 2007.  Notwithstanding anything in the
Plan (including, without limitation, Article III) to the contrary, the Plan was
frozen with respect to Participants effective as of December 31, 2007.  The
freeze of the Plan corresponded to a similar freeze of the Qualified Plan as of
the same date.  Participants will be eligible to accrue benefits under the Plan
through December 31, 2007 but will not accrue any additional benefits under the
Plan after that date.  Service by Participants after December 31, 2007 will
count toward meeting the eligibility requirements for commencing a Plan benefit
(including early retirement benefits), but not toward the determination of any
benefit amount under the Plan.  Additionally, compensation earned by
Participants after 2007 will not count toward the determination of any benefit
amounts under the Plan.
 
Benefits (if any) will be paid to Participants at such time a Participant is
eligible to begin to receive benefits under the applicable terms of the Plan,
and shall be subject to any applicable early retirement reductions, payment form
adjustments or other adjustments as otherwise provided herein.
 
1

--------------------------------------------------------------------------------


Notwithstanding the preceding paragraphs and the general freeze of the Plan,
certain Participants who transferred to Primex Technologies, Inc. or its
affiliates (“Primex”) will continue to accrue benefits after December 31, 2007,
due to compensation with Primex (or, after January 25, 2001, General Dynamics
Corporation and its affiliates (or any successor thereafter)) earned after 2007
being required to be taken into consideration under the Qualified Plan for such
persons.
 
1.5 Code Section 409A.  This restatement of the Plan set forth herein is
intended to comply with the applicable requirements of Code Section 409A, as set
out by the American Jobs Creation Act of 2004 and supplemented by the additional
guidance provided by the Treasury Department.  As of the restatement date, the
Participants in the Plan can be split into three categories:
 
(i) Participants (or Surviving Spouses or Beneficiaries) who have already
commenced Supplemental Pension Benefits (including those who have been paid in
full) (the “Retired Participants”),
 
(ii) terminated vested Participants not yet in pay status whose Supplemental
Pension Benefits are determined under Code Section 409A to be completely (x)
attributable to amounts deferred in taxable years beginning before January 1,
2005, and (y) not subject to Code Section 409A (the “Grandfathered
Participants”), and
 
(iii) all other Participants (the “409A Participants”).
 
Retired Participants shall be unaffected by the restatement and shall continue
to receive Plan benefits, if any, pursuant to the prior terms of the Plan
applicable to them.  Grandfathered Participants and 409A Participants (and their
applicable Surviving Spouses or Beneficiaries) shall be paid Plan benefits, if
any, in the time and form of payment as determined under the terms of the
restated Plan.
 

 
2

--------------------------------------------------------------------------------

 

ARTICLE II.   ELIGIBILITY
 
2.1 Participation.  Any Employee who is eligible to receive a Qualified Plan
Benefit from the Company, the amount of which is reduced by reason of the
application of a Benefit Limitation shall be eligible to receive a Supplemental
Pension Benefit as provided in this Plan.  Notwithstanding the foregoing,
participation in the Plan was frozen as of December 31, 2007 and no new
Participants shall be permitted after such date.
 
2.2 Transfer of Arch Employees and Reserves.  As of February 8, 1999, the
effective date of the spin-off of Arch Chemicals, Inc. (“Arch”) from the Company
(the “Arch Spin-off Date”), the employment of certain Company employees, who
were defined as “Arch Employees” within the meaning of the Employee Benefits
Allocation Agreement as of the same date, was transferred to Arch or its
affiliated companies. Those Arch Employees who had been participating in this
Plan immediately commenced participation in a non-qualified pension plan of Arch
(the “Arch Plan”), and Olin transferred to Arch the reserves reflecting the
value of the accrued liabilities of such employees under this Plan; provided
however that no transfer occurred with respect to an Arch Employee until such
Employee released Olin and its affiliates, and the Plan, from any liability or
claim for benefits with respect to such Employee’s participation in this
Plan.  From and after the Arch Spin-off Date, neither Olin nor this Plan shall
have any liability with respect to the former participation by such Arch
Employees in this Plan.  References to the Arch Plan in this Plan are
descriptive only, and neither the Company nor this Plan guaranties any payments
or rights under the Arch Plan.
 

 
3

--------------------------------------------------------------------------------

 

ARTICLE III.   CALCULATION OF BENEFITS.
 
3.1 Amount of Benefit. The Supplemental Pension Benefit payable to a Participant
shall be a monthly amount equal to the difference between (a) and (b) below:
 
(a) the monthly amount of the Qualified Plan Benefit to which the Participant
would have been entitled had such benefit been calculated (i) with the
applicable compensation including deferrals of regular salary and awards under
the management incentive plan into non-qualified plans, and (ii) without regard
to the Benefit Limitations imposed by Sections 415 and 401(a)(17) of the Code;
and
 
(b) the monthly amount of the Qualified Plan Benefit actually payable to the
Participant.
 
The amounts described in (a) shall be calculated as of the date that the
Participant terminates service with the Company and all other Employing
Companies (or December 31, 2007, if earlier), in the form of a single life
annuity payable over the lifetime of the Participant commencing at his Normal
Retirement Date (or, if later, his actual retirement date); provided, however,
that the applicable calculation date for a Participant who transferred to Primex
who continues to accrue benefits under the Qualified Plan after December 31,
2007 shall be the date such Participant terminates with Primex.
 

 
4

--------------------------------------------------------------------------------

 

ARTICLE IV.   PAYMENT OF BENEFITS.
 
4.1 409A Participants.
 
(a) Benefit Commencement Date.  A 409A Participant shall commence Supplemental
Pension Benefits upon the later of (i) termination of employment with the
Company and (ii) age 55 if the 409A Participant has at least ten (10) Years of
Creditable Service (as defined in the Qualified Plan) at the time of such
termination or age 65 if the 409A Participant has less than ten (10) Years of
Creditable Service at the time of such termination.  Notwithstanding the
preceding sentence, any 409A Participant who has completed at least seven (7)
Years of Creditable Service and who is at least age fifty-two (52) and less than
age fifty-five (55) on the date his service is terminated by the Company
(without taking into account any severance period) other than (i) for cause or
(ii) as a result of a voluntary termination, shall commence Supplemental Pension
Benefits upon the later of (i) age 55 or (ii) the date such 409A Participant
would have obtained ten (10) Years of Creditable Service had such person
continued working.
 
In the case of 409A Participants who transfer directly at the time of the
applicable sale to Global Brass and Copper Acquisition Co. (“Global”) or
spin-off of Primex (or who, in the case of Primex only, transfer directly to
Primex within five (5) years of the spin-off of Primex), “termination of
employment with the Company” or “terminated by the Company” under the prior
paragraph shall be construed to mean termination of service from or by the
transferee employer.  Service with Global (and their affiliates, and/or any
successor thereto) or Primex (or, after January 25, 2001, General Dynamics
Corporation and its affiliates (or any successor thereafter)) shall be credited
toward Years of Creditable Service for purposes of determining benefit
commencement timing, but shall not be considered for the purpose of calculating
the amount of the benefit under this Plan.
 
(b) Form of Payment Election.  For the transition period beginning January 1,
2008 and ending December 31, 2008, any 409A Participant may elect to have his
Supplemental Pension Benefits payable in (i) a single lump sum or (ii) any
annuity optional form of payment then currently available to the 409A
Participant (assuming he was retirement eligible) under the Qualified
Plan.  Such payment election shall be made in accordance with Code Section 409A
(and applicable Internal Revenue Service transition relief) and subject to the
following provisions.  After December 31, 2008, any then effective transition
payment election shall be irrevocable for the duration of a 409A Participant’s
participation in the Plan except as set forth in paragraph (d) below.  No
payment election made in 2008 under this transition relief will apply to
Supplemental Pension Benefits that would otherwise be payable in 2008, nor may
such election cause Supplemental Pension Benefits to be paid in 2008 that would
not otherwise be payable in 2008.  No payment election under this transition
relief may be made retroactively, or when Supplemental Pension Benefit payments
are imminent.
 
5

--------------------------------------------------------------------------------


(c) Timely Election Failure.  Failure to make a timely form of payment election
as provided in paragraph (b) above will result in such 409A Participant being
deemed to have elected a single lump sum payment with respect to his
Supplemental Pension Benefits.  Such deemed election shall be irrevocable for
the duration of a 409A Participant’s participation in the Plan except as set
forth in paragraph (d) below.   To the extent that a 409A Participant elects to
receive an annuity optional form of payment, but does not timely elect the
specific annuity optional form of payment as provided herein, such 409A
Participant shall be deemed to have elected a single life annuity if single or
shall be deemed to have elected a 50% joint and survivor annuity if married
(with the spouse as beneficiary).
 
(d) Subsequent Change in Form of Payment Election.  A 409A Participant may
change the form of payment election with respect to the his Supplemental Pension
Benefits so long as: (i) the new payment election is made at least twelve (12)
months before the original payment commencement date, (ii) the new payment
election does not take effect until at least twelve (12) months after the date
on which such election is made, and (iii) the original payment commencement date
as determined in paragraph (a) is deferred for a period of five (5) years.
 
Notwithstanding the foregoing, to the extent that a 409A Participant’s payment
form election with respect to his Supplemental Pension Benefits is a “life
annuity” (as defined under Code Section 409A), the 409A Participant may change
such election to any annuity optional form of payment then currently available
to the 409A Participant (assuming he was retirement eligible) under the
Qualified Plan provided that:
 
(1) such optional form is also a “life annuity” (as defined under Code Section
409A) which is actuarially equivalent (as determined under Code Section 409A);
 
(2) such election to change is timely made before the first scheduled annuity
payment date of the original election; and
 
(3) such first scheduled annuity payment date does not change as a result of the
new election.
 
(e) Election Forms.  The elections with respect to a 409A Participant’s
Supplemental Pension Benefits (including the change in payment election
provisions under paragraph (d) above) provided shall be made on a form approved
by the Committee and filed with the Committee in the time and manner prescribed
by the Committee.
 
(f) Six Month Delay Rule.  If, at the time the 409A Participant becomes entitled
to Supplemental Pension Benefit payments under the Plan, the 409A Participant is
a Specified Employee (as defined and determined under Code Section 409A), then,
notwithstanding any other provision in the Plan to the contrary, the following
provision shall apply.  No Supplemental Pension Benefit payments considered
deferred compensation under Code Section 409A, which are payable upon a 409A
Participant’s termination as determined under Code Section 409A and not subject
to an exception or exemption thereunder, shall be paid to the 409A Participant
until the date that is six (6) months after the 409A Participant’s
termination.  Any such Supplemental Pension Benefit payments that would
otherwise have been paid to the 409A Participant during this six-month period
shall instead be aggregated and paid to the 409A Participant on the date that is
six (6) months after the 409A Participant’s termination.  Any Supplemental
Pension Benefit payments to which the 409A Participant is entitled to be paid
after the date that is six (6) months after the 409A Participant’s termination
shall be paid to the 409A Participant in accordance with the applicable terms of
this Plan.
 
6

--------------------------------------------------------------------------------


(g) Payments.  Notwithstanding anything in the foregoing, a Supplemental Pension
Benefit  payment shall be paid (or commence to be paid) on or as soon as
practicable after the date determined pursuant to the above but not later than
60 days after such date.
 
(h) Adjustments.  A 409A Participant’s Supplemental Pension Benefits shall be
subject to early retirement reductions based upon the applicable benefit
commencement date and shall also be subject to any applicable actuarial
adjustments based on the applicable optional form of payment chosen by such 409A
Participant.   Such early retirement reduction factors, conversion factors and
actuarial adjustments shall be the same as those specified in the Qualified Plan
for Qualified Plan Benefits; provided, however, that in the case of a 409A
Participant who elects the single lump sum payment form, the single lump sum
payment shall be determined using an annuity purchase rate based upon a discount
rate equal to the rate for a zero coupon Treasury strip (determined
approximately at the time that the single lump sum payment is to be made) with a
maturity that approximates the 409A Participant’s life expectancy determined as
of the date the payment is scheduled to be made.
 
In the case of a 409A Participant whose Qualified Plan Benefits commence at a
date later than his Supplemental Pension Benefits, the Plan shall provide for
the payment of the 409A Participant’s estimated Qualified Plan Benefits until
such time as the 409A Participant actually commences his Qualified Plan
Benefits, at which time the amount of the 409A Participant’s Supplemental
Pension Benefits shall be reduced dollar for dollar, but not below $0, by the
amount of the Qualified Plan Benefits ultimately payable to the 409A
Participant.
 
4.2 Grandfathered Participants.  Any Grandfathered Participant shall commence
benefits under this Plan at the same time and in the same form of payment as his
Qualified Plan Benefits; provided, however, that his benefit hereunder shall
subject to the actuarial reductions that would be applicable under the Qualified
Plan.
 
7

--------------------------------------------------------------------------------


4.3 Death Benefits.
 
(a) The Beneficiary of a Participant who dies after commencing Supplemental
Pension Benefit payments under Sections 4.1 or 4.2 of this Plan shall receive a
death benefit under this Plan only if the form of payment selected by, or in
force with respect to, the Participant under this Plan provides for a death
benefit.  No death benefit shall be payable to a Beneficiary if the Participant
received a single lump sum payment of his Supplemental Pension
Benefits.  Notwithstanding the foregoing, to the extent that a Participant dies
during the six month delay period imposed under Section 4.1(f), the amount the
Participant would have otherwise received prior to his death absent such delay
shall be paid to his Beneficiary.
 
For purposes of this Plan, a Participant’s Beneficiary shall be the beneficiary
designated or determined under the terms of the under the Qualified Plan;
provided, however, a 409A Participant may, by filing with the Plan Administrator
prior to death on a form supplied by the Plan Administrator, designate a
different individual or entity to be the designated beneficiary of such 409A
Participant for purposes of this Plan, in which case the subsequent designation
will supersede any designation of a beneficiary under the Qualified Plan for
purposes of this Plan.  A Grandfathered Participant shall not be permitted to
designate a beneficiary pursuant to the preceding proviso.
 
For purposes of this Section 4.3, whether a Participant has “commenced” benefits
shall be determined without regard to Section 4.1(f).
 
(b) If a Grandfathered Participant dies prior to commencement of his Qualified
Plan Benefits (and, consequently, his Supplemental Pension Benefits) under
circumstances in which a pre-retirement survivor annuity is payable under the
Qualified Plan, then a benefit shall be payable under this Plan to a Surviving
Spouse in a monthly amount that shall be equal to the difference between
 
(i) the monthly amount of the Qualified Plan pre-retirement survivor benefit to
which the Surviving Spouse would have been entitled under the Qualified Plan had
such benefit been calculated (i) with the applicable compensation including
deferrals of regular salary and awards under the management incentive plan into
non-qualified plans, and (ii) without regard to the Benefit Limitations imposed
by Sections 415 and 401(a)(17) of the Code; and
 
(ii) the monthly amount of the Qualified Plan pre-retirement survivor benefit
that is actually payable to the Surviving Spouse.
 
Such benefits to the Surviving Spouse under this Plan shall be paid at the same
time and in the same form of payment as the Qualified Plan pre-retirement
survivor benefit to such person; provided, however, that such benefit hereunder
shall subject to the early retirement reduction factors, conversion factors and
actuarial adjustments that would be applicable under the Qualified Plan.
 
8

--------------------------------------------------------------------------------


(c) If a 409A Participant dies prior to commencement of his Supplemental Pension
Benefits, his Surviving Spouse shall receive a monthly benefit for life
commencing as of the first day of the month following month in which the 409A
Participant’s death occurs, or if later, commencing as of the first day of the
month following month in which the 409A Participant would have turned age
55.  The monthly amount shall be equal to the benefit the Surviving Spouse would
have received assuming the 409A Participant had elected a 50% joint and survivor
annuity with his spouse as the beneficiary, terminated employment on his date of
death, lived to and commenced benefits on the benefit commencement date, and
then died immediately after commencement.
 
(d) For purposes of this Plan, the term “Surviving Spouse” shall mean the person
to whom a Participant is validly married at the date of his death, as evidenced
by a marriage certificate issued in accordance with state law; provided however,
that (i) if a Participant’s spouse at his or her death was not the Participant’s
spouse at least 12 months prior to the Participant’s death, such person shall
not constitute a Surviving Spouse and no benefits to such person shall be paid
under Sections 4.3(b) and (c), (ii) common law marriages shall not be recognized
hereunder, and (iii) the term “spouse” for purposes of this Plan shall include a
“Domestic Partner” as such term is defined and determined under the Qualified
Plan.
 
4.4 Benefit Upon a Change in Control or 409A Change in Control.
 
(a) Lump Sum Payment.  The sale or spin-off, as applicable, of the Olin Brass
division, Chase Brass and Copper Company, Primex and Arch from Olin shall not be
deemed to be a Change in Control or 409A Change in Control entitling any
Participant, Surviving Spouse or Beneficiary herein to benefits under this Plan.
 
Notwithstanding any other provision of the Plan, upon a Change in Control, each
Grandfathered Participant and Retired Participant (or if applicable, their
Surviving Spouses or Beneficiaries) covered by the Plan shall automatically be
paid a single lump sum amount in cash by the Company sufficient to purchase an
annuity which shall provide such person with the same monthly after-tax benefit
as he would have received under the Plan based on the benefits accrued (or
payable) to such person hereunder as of the date of the Change in Control.
 
Notwithstanding any other provision of the Plan, upon a 409A Change in Control,
each 409A Participant (or if applicable, his Surviving Spouse or Beneficiaries)
covered by the Plan shall automatically be paid a single lump sum amount in cash
by the Company sufficient to purchase an annuity which shall provide such person
with the same monthly after-tax benefit as he would have received under the Plan
based on the benefits accrued (or payable) to such person hereunder as of the
date of the 409A Change in Control.
 
Payment under this Section shall not in and of itself terminate the Plan, but
such payment shall be taken into account (as an actuarially equivalent offset)
in calculating benefits under the Plan which may otherwise become due the
Participant (or if applicable, his Surviving Spouse or Beneficiaries)
thereafter.
 
9

--------------------------------------------------------------------------------


(b) No Divestment.  If a Participant is removed from participation in the Plan
after a Change of Control or 409A Change of Control has occurred, in no event
shall his benefit accrued prior thereto be adversely affected.
 
Following a Change-of-Control or 409A Change-of-Control, no action shall be
taken under the Plan that will cause any benefits payable to a Grandfathered
Participant or Retired Participant (or their applicable Surviving Spouses or
Beneficiaries) to be subject to Code Section 409A coverage, or cause any
benefits payable to a 409A Participant (or his Surviving Spouse or Beneficiary)
to fail to comply in any respect with Code Section 409A, in either case without
the written consent of the Participant, Surviving Spouse, or Beneficiary (as
applicable).
 
(c) Change of Control Defined.  For purposes of the Plan, a “Change in Control”
shall be deemed to have occurred if
 
(i) the Company ceases to be, directly or indirectly, owned of record by at
least 1,000 stockholders;
 
(ii) a person, partnership, joint venture, corporation or other  entity, or two
or more of any of the foregoing acting as “person”  within the meaning of
Section 13(d)(3) of the Securities Exchange Act  of 1934, as amended (the
“Act”), other than the Company, a majority-owned subsidiary of the Company or an
employee benefit plan of the Company or such subsidiary (or such plan’s related
trust), become(s) the “beneficial owner” (as defined in Rule 13d-3 of the Act)
of 20% or  more of the then outstanding voting stock of the Company; or
 
(iii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Company’s Board of Directors (together
with any new Director whose election by the Company’s Board or whose nomination
for election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the Directors of the Company then still in office who either were
Directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Directors then in office; or
 
(iv) all or substantially all of the business of the Company is disposed of
pursuant to a merger, consolidation or other transaction in which the Company is
not the surviving corporation or the Company combines with another company and
is the surviving corporation (unless the shareholders of the Company immediately
following such merger, consolidation, combination, or other transaction
beneficially own, directly or indirectly, more than 50% of the aggregate voting
stock or  other ownership interests of (x) the entities, if any, that succeed to
the business of the Company or (y) the combined company); or
 
10

--------------------------------------------------------------------------------


(v) the shareholders of the Company approve a sale of all or substantially all
of the assets of the Company or a liquidation or dissolution of the Company.
 
(d) 409A Change in Control Defined.  For purposes of the Plan, a “409A Change in
Control” shall have the same meaning ascribed to “Change of Control” under the
Olin Corporation Supplemental Contributing Employee Ownership Plan.
 
(e) Arbitration.  Any dispute or controversy arising under or in connection with
the Plan subsequent to a Change in Control or 409A Change in Control shall be
settled exclusively by arbitration at Olin’s headquarters, in accordance with
the rules of the American Arbitration Association then in effect.  Judgment may
be entered on the arbitrator’s award in any court having jurisdiction.
 

 
11

--------------------------------------------------------------------------------

 

ARTICLE V.   FUNDING
 
5.1 Unfunded Plan.  This Plan shall be unfunded at all times.  All payments
under this Plan shall be made from the general assets of the Company.  No
provision shall at any time be made with respect to segregating any assets of
the Company for payment of benefits hereunder.  No Participant, Surviving Spouse
or any other Beneficiary shall have any interest in any particular assets of the
Company by reason of the right to receive a benefit under this Plan and shall
have the rights only of a general unsecured creditor of the Company with respect
to any rights under the Plan.
 
5.2 Liability for Payment.  The Company shall pay the benefits provided under
this Plan with respect to Participants who are employed, or were formerly
employed by it during their participation in the Plan.  The obligations of the
Company shall not be funded in any manner.
 
5.3 No Guaranty of Payment.  Nothing contained in the Plan (or any Plan
communication) shall constitute a guaranty by the Company or any other entity or
person that the assets of the Company will be sufficient to pay any benefit
hereunder.
 
5.4 Anti-alienation.  No interest of any person or entity in, or right to
receive a benefit under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a benefit be
taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, such person or entity, including
claims for alimony, support, separate maintenance and claims in bankruptcy
proceedings.
 

 
12

--------------------------------------------------------------------------------

 

ARTICLE VI.  PLAN ADMINISTRATION
 
6.1 Plan Administrator.  The Company hereby appoints the Benefit Plan Review
Committee (or any successor or replacement committee) as the Plan Administrator
(the “Plan Administrator” or “Committee”).
 
6.2 Powers, Duties and Responsibilities.  Except for those powers expressly
reserved to the Board of Directors (or committee thereof), the Plan
Administrator shall have all power to administer the Plan for the exclusive
benefit of the Participants, Surviving Spouses and Beneficiaries, in accordance
with the terms of the Plan.  The Plan Administrator shall have the absolute
discretion and power to determine all questions arising in connection with the
administration and application of the Plan.  The Plan Administrator shall have
the sole discretion and authority to decide all questions about the
interpretation of the Plan provisions, rules and regulations and to resolve any
claims for Plan benefits.  As such, benefits under the Plan shall be paid only
if the Plan Administrator decides in its sole discretion that the applicant is
entitled to them.  Any such determinations by the Plan Administrator shall be
conclusive and binding upon all persons.  The Plan Administrator may correct any
defect or reconcile any inconsistency in such manner and to such extent as shall
be deemed necessary or advisable to carry out the purposes of the Plan;
provided, however, that such interpretation or construction shall be consistent
with the intent of the Plan.
 
The Plan Administrator shall:
 
(a) compute the amount and kind of benefits (if any) to which any Participant,
Surviving Spouse or Beneficiary shall be entitled hereunder;
 
(b) determine all questions relating to eligibility of Company employees to
participate or continue participation in the Plan;
 
(c) maintain all necessary records for the administration of the Plan;
 
(d) interpret the provisions of the Plan;
 
(e) assist any Participant, Surviving Spouse or Beneficiary regarding his
rights, benefits or elections available under the Plan;
 
(f) communicate to Participants, Surviving Spouses and Beneficiaries concerning
the provisions of the Plan; and
 
(g) prescribe such rules (including applicable claim procedures) and forms as it
shall deem necessary or proper for the administration of the Plan.
 
6.3 Records and Reports.  The Plan Administrator shall keep a record of all
actions taken and shall keep such other books of account, records and other
information that the Committee may deem necessary or desirable for proper
administration of the Plan.  
 
13

--------------------------------------------------------------------------------


6.4 Appointment of Advisors.  The Plan Administrator may appoint accountants,
actuaries, counsel, advisors and other persons that it deems necessary or
desirable in connection with the administration of the Plan.  For purposes of
this Plan, the Plan Administrator shall be entitled to rely conclusively upon
all tables, valuations, certificates, opinions and reports furnished by any
actuary, accountant, controller, counsel or other person employed or engaged by
the Company with respect to the Plan or Qualified Plan.
 
6.5 Indemnification of Members.  The Company shall indemnify and hold harmless
any member of the Committee from any liability incurred in his or her capacity
as such for acts which he or she undertakes in good faith as a member of such
Committee.
 
6.6 Construction of Plan Terms.  All terms not specifically defined under this
Plan shall have the meaning ascribed to such term under the Qualified Plan where
applicable.
 
6.7 409A Compliance.  To the extent any provision of the Plan or action by the
Committee or Company would subject any Participant to liability for interest or
additional taxes under Code Section 409A, or make Supplemental Pension Benefits
payable to Grandfathered Participants and Retired Participants subject to Code
Section 409A, it will be deemed null and void, to the extent permitted by law
and deemed advisable by the Committee.  It is intended that the Plan will comply
with Code Section 409A to the extent applicable, and that the Supplemental
Pension Benefits payable to Grandfathered Participants and Retired Participants
be exempt from Code Section 409A coverage, and the Plan shall be interpreted and
construed on a basis consistent with such intent.  The Plan may be amended in
any respect deemed necessary (including retroactively) by the Committee in order
to preserve compliance with Code Section 409A and to maintain Code Section 409A
exemption for the Supplemental Pension Benefits payable to Grandfathered
Participants and Retired Participants.
 
For purposes of this Plan with respect to Supplemental Pension Benefits payable
to 409A Participants, a “termination of employment”, “termination”, “retirement”
or “separation from service” (or other similar term having a similar import)
under this Plan shall have the same meaning as a “separation from service” as
defined in Code Section 409A (provided that no separation of service shall be
deemed to occur on result of an individual’s death).
 
The preceding shall not be construed as a guarantee of any particular tax effect
for Plan benefits.  A Participant (or Surviving Spouse or Beneficiary) is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on such person in connection with any distributions to such person
under the Plan (including any taxes and penalties under Code Section 409A), and
the Company (or any Affiliate) shall have no obligation to indemnify or
otherwise hold a Participant (or Surviving Spouse or Beneficiary) harmless from
any or all of such taxes or penalties.
 

 
14

--------------------------------------------------------------------------------

 

ARTICLE VII.   TERMINATION AND AMENDMENT
 
7.1 Amendment or Termination.  The Company may amend or terminate the Plan at
any time, in whole or in part, by action of its Board of Directors or any duly
authorized committee or officer.  No amendment or termination of the Plan shall
adversely affect the vested benefits payable hereunder to any Participant (or
Surviving Spouse or Beneficiary) for service rendered prior to the effective
date of such amendment or termination.
 

 
15

--------------------------------------------------------------------------------

 

ARTICLE VIII.  MISCELLANEOUS
 
8.1 Gender and Number.  Whenever any words are used herein in the masculine,
feminine or neuter gender, they shall be construed as though they were also used
in another gender in all cases where such would apply, and whenever any words
are used herein in the singular or plural form, they shall be construed as
though they were also used in another form in all cases where they would so
apply.
 
8.2 Action by the Company.  Whenever the Company under the terms of this Plan is
permitted or required to do or perform any act or thing, it shall be done and
performed by an officer or committee duly authorized by the Board of Directors
of the Company.
 
8.3 Headings.  The headings and subheadings of this Plan have been inserted for
convenience of reference only and shall not be used in the construction of any
of the provisions hereof.
 
8.4 Governing Law.  To the extent that state law has not been preempted by the
provisions of ERISA or any other laws of the United States heretofore or
hereafter enacted, this Plan shall be construed and administered under the laws
of the Commonwealth of Virginia (without giving effect to its principles of
conflicts of law).
 
8.5 No Enlargement of Employee Rights.  No Participant, Surviving Spouse, or
Beneficiary shall have any right to a benefit under the Plan except in
accordance with the terms of the Plan.  Establishment of the Plan shall not be
construed to give any Participant the right to be retained in the service of the
Company, nor to create or confer on any Participant the right to receive future
benefit accruals hereunder with respect to any future period of service with the
Company.  Nothing in the Plan shall interfere in any way with the right of the
Company to terminate a Participant’s service at any time with or without cause
or notice, whether or not such termination results in any adverse effect on the
Participant’s interests under the Plan.
 
8.6 Incompetency.  In the event that the Plan Administrator determines that a
Participant is unable to care for his affairs because of illness or accident or
any other reason, any amounts payable under this Plan may, unless claim shall
have been made therefor by a duly appointed guardian, conservator, committee or
other legal representative, be paid by the Plan Administrator to the spouse,
child, parent or other blood relative or to any other person deemed by the Plan
Administrator to have incurred expenses for such Participant, and such payment
so made shall be a complete discharge of the liabilities of the Plan therefor.
 
8.7 Qualified Plan.  Any Qualified Plan Benefit or any other benefit payable
under the Qualified Plan shall be paid solely in accordance with the terms and
conditions of the Qualified Plan, and nothing in this Plan shall operate or be
construed in any way to modify, amend or affect the terms and provisions of the
Qualified Plan.
 
16

--------------------------------------------------------------------------------


8.8 Unclaimed Benefit.  Each Participant shall keep the Company informed of his
current address and the current address of his spouse and/or Beneficiary.  The
Company shall not be obligated to search for the whereabouts of any person.  If
the location of a Participant is not made known to the Company within three
(3) years after the date on which payment of the Participant’s Supplemental
Retirement Benefit would otherwise be made or commence, payment may be made as
though the Participant had died at the end of the three-year period.  If, within
one additional year after such three-year period has elapsed, or, within three
years after the actual death of a Participant, the Company is unable to locate
any Surviving Spouse or Beneficiary for the Participant, then the Company shall
have no further obligation to pay any benefit hereunder to such Participant,
Surviving Spouse, Beneficiary or any other person and such benefit shall be
irrevocably forfeited.
 
8.9 Limitations on Liability.  Notwithstanding any other provision of the Plan,
neither the Company, the Committee nor any individual acting as an employee or
agent of the Company shall be liable to any Participant, former Participant,
Surviving Spouse, Beneficiary, or any other person for any claim, loss,
liability or expense incurred in connection with the Plan.
 
8.10 Duties of Participants, Beneficiaries, and Surviving Spouses.  A
Participant, Surviving Spouse or Beneficiary shall, as a condition of receiving
benefits under this Plan, be obligated to provide the Committee with such
information as the Committee shall require in order to calculate benefits under
this Plan or otherwise administer the Plan.
 
8.11 Taxes and Withholding.  As a condition to any payment or distribution
pursuant to the Plan, the Company may require a Participant (or as applicable,
the Surviving Spouse or Beneficiary) to pay such sum to the Company as may be
necessary to discharge its obligations with respect to any taxes, assessments or
other governmental charges imposed on property or income received by the
Participant (or as applicable, the Surviving Spouse or Beneficiary)
thereunder.  The Company may deduct or withhold such sum from any payment or
distribution to the Participant (or as applicable, the Surviving Spouse or
Beneficiary).
 
8.12 Treatment for other Compensation Purposes.  Payments received by a
Participant (or as applicable, the Surviving Spouse or Beneficiary) under the
Plan shall not be deemed part of a Participant’s regular, recurring compensation
for purposes of any termination, indemnity or severance pay laws and shall not
be included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company, unless expressly so provided by such other plan, contract or
arrangement.
 

 
17

--------------------------------------------------------------------------------

 
